Wright, J.,
dissenting. I believe, as did the board of commissioners, that the two-year minimum under an indefinite suspension is far too harsh a penalty given the extraordinary facts which led up to respondent’s felony conviction. Our rules need immediate revision to allow for credit such as that advocated by the commission. In the interim, I would suspend respondent from the practice of law for one year.
Accordingly, I respectfully dissent from the majority’s seemingly rigid approach to a sanction in the matter.